DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the first polarization state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti (U.S. Pub. No. 2014/0285878) in view of Lee (U.S. Pub. No. 2021/0263318).
As to claim 1, Escuti teaches an optical device (optical device of Fig. 2B), comprising: 
a light source (290) configured to output unpolarized light ([0064], lines 1-2); 
a polarizing beam splitter (205) configured to split the unpolarized light into light of a first polarization state and light of a second polarization state (the beam splitter 205 is able to split the unpolarized light 290 into RCP and LCP state lights); and 
a polarization volume grating (215) configured to receive the light of the first polarization state and the light of the second polarization state (element 215 receives both of the RCP and LCP polarization state lights, Fig. 2A), 
Escuti does not teach transmit the light of the first polarization state without changing the light of the first polarization state,
Lee teaches transmit the light of the first polarization state (Fig. 3, LCP after the convex element) without changing the light of the first polarization state to a different polarization state (after the element 142 the LCP polarization state remains the same and does not change), and convert the light of the second polarization state (RCP after the convex element) to the first polarization state (the RCP polarization state is changed 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the polarization state and transmittance of Lee to the optical device of Escuti because to provide optical apparatuses that provide high resolution images with a narrow viewing angle and low resolution images with a wide viewing angle using one display panel, [0005].
As to claims 2 and 10, Escuti teaches the light of the first polarization state is one of right-hand circularly polarized light and left-hand circularly polarized light (as can be seen in Fig. 2A, the light of the first polarization state is an LCP light), and wherein the second polarization state is the other of right-hand circularly polarized light and left-hand circularly polarized light (the light of the second polarization state is an RCP light). 
As to claims 3 and 11, Escuti teaches the polarizing beam splitter (205) and the polarization volume grating (215) comprise layers in a stack of films ([0059], lines 1-5, the two elements 205 and 215 are in layers in the device 200 and element 205 is a thin film, therefore the beam splitter and grating element comprise layers and thin film in the device 200). 
As to claims 4 and 12, Escuti teaches the polarizing beam splitter (205) is a first polarization grating (beam splitter 205 changes the unpolarized light into RCP and LCP status lights),

Lee teaches a second polarization grating (Concave, Fig. 3) optically downstream of the polarization volume grating (142) to redirect the polarized output light (the second polarization grating, which is the concave element is downstream, of the polarization volume grating 142 and redirects the polarized output light into RCP status light). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the polarization state and transmittance of Lee to the optical device of Escuti because to provide optical apparatuses that provide high resolution images with a narrow viewing angle and low resolution images with a wide viewing angle using one display panel, [0005].
As to claim 5, Escuti teaches the optical device is a display device (microdisplay 855), and further comprises a liquid crystal ([0052], lines 1-3). 
Escuti does not mention a liquid crystal display panel,
Lee teaches a display device having a liquid crystal display panel ([0050], lines 1-4).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the liquid crystal of Lee to the optical device 
As to claim 6, Escuti teaches the optical device is a projector (Fig. 8A. [0042], lines 1-4). 
As to claim 8, Escuti teaches the light source comprises one or more of a vertical-cavity surface-emitting laser and a light-emitting diode ([0101], lines 1-6). 
As to claim 9, Escuti teaches enacted on an optical device (optical device of Fig. 2B), a method comprising: 
emitting unpolarized light from a light source (light source 290, [0064], lines 1-2); 
passing the unpolarized light through a polarizing beam splitter (splitter 205 splits the light, Fig. 2A), thereby splitting the unpolarized light into light of a first polarization state and light of a second polarization state (the beam splitter 205 is able to split the unpolarized light 290 into RCP and LCP state lights); and 
passing the light of the first polarization state and the light of the second polarization state through a polarization volume grating (215, element 215 receives both of the RCP and LCP polarization state lights, Fig. 2A) 
Escuti does not teach transmit the light of the first polarization state without changing the light of the first polarization state,

convert the light of the second polarization state (RCP after the convex element) to the first polarization state (the RCP polarization state is changed to LCP polarization state by the element 142), thereby forming polarized output light (the concave element forms polarization output light of RCP). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the polarization state and transmittance of Lee to the optical device of Escuti because to provide optical apparatuses that provide high resolution images with a narrow viewing angle and low resolution images with a wide viewing angle using one display panel, [0005].
As to claim 13, Escuti teaches using the polarized output light (output light via the device 200)
Escuti does not teach a liquid crystal display panel,
Lee teaches output light to form an image via a liquid crystal display panel ([0052], lines 1-4 and the display is a liquid crystal display, [0050], lines 1-4). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the liquid crystal of Lee to the optical device 

As to claim 14, Escuti teaches using the polarized output light in a projector (Fig. 8A. [0042], lines 1-4). 
As to claim 15, Escuti teaches emitting unpolarized light (290, [0064], lines 1-2) comprises one or more of emitting the unpolarized light via a vertical-cavity surface-emitting laser and emitting the unpolarized light via a light-emitting diode ([0101], lines 1-6). 
As to claim 16, Escuti teaches an optical device (optical device of Fig. 2B), comprising: 
a light source (290) configured to output unpolarized light ([0064], lines 1-2); 
a first polarization grating (elements 210a and 205) comprising a polarizing beam splitter (205) configured to split the unpolarized light into light of a polarization state and light of a second polarization state (the beam splitter 205 is able to split the unpolarized light 290 into RCP and LCP state lights); 
a polarization volume grating (215) configured to receive the light of the polarization state and the light of the second polarization state (element 215 receives both of the RCP and LCP polarization state lights, Fig. 2A), and 


Lee teaches transmit the light of the polarization state (Fig. 3, LCP after the convex element) without changing the light of the polarization state to a different polarization state (after the element 142 the LCP polarization state remains the same and does not change), and convert the light of the second polarization state (RCP after the convex element) to the polarization state (the RCP polarization state is changed to LCP polarization state by the element 142), thereby forming polarized output light (the concave element forms polarization output light of RCP); and 
a second polarization grating (Concave, Fig. 3) optically downstream of the polarization volume grating (142) to redirect the polarized output light (the second polarization grating, which is the concave element is downstream, of the polarization volume grating 142 and redirects the polarized output light into RCP status light). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the polarization state and transmittance of Lee to the optical device of Escuti because to provide optical apparatuses that provide high resolution images with a narrow viewing angle and low resolution images with a wide viewing angle using one display panel, [0005].



As to claim 17, Escuti teaches the light of the first polarization state is one of right-hand circularly polarized light and left-hand circularly polarized light (as can be seen in Fig. 2A, the light of the first polarization state is an LCP light), and wherein the second polarization state is the other of right-hand circularly polarized light and left-hand circularly polarized light (the light of the second polarization state is an RCP light). 
As to claim 18, Escuti teaches the polarizing beam splitter (205) and the polarization volume grating (215) comprise layers in a stack of films ([0059], lines 1-5, the two elements 205 and 215 are in layers in the device 200 and element 205 is a thin film). 
As to claim 19, Escuti teaches the optical device is a display device (microdisplay 855),
Escuti does not mention a liquid crystal display panel,
Lee teaches a display device having a liquid crystal display panel ([0050], lines 1-4).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the liquid crystal of Lee to the optical device of Escuti because to provide a high resolution image with a narrow viewing angle and low resolution image with a wide viewing angle ([0005], lines 1-4).

As to claim 20, Escuti teaches the light source comprises one or more of a vertical-cavity surface-emitting laser and a light-emitting diode ([0101], lines 1-6). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti (U.S. Pub. No. 2014/0285878) in view of Lee (U.S. Pub. No. 2021/0263318), and further in view of Yan (U.S. Pub. No. 2021/0048674).
As to claim 7, Escuti and Lee teach the optical device of claim 1,
Escuti and Lee do not teach a battery,
Yan teaches a battery ([0024], the device 10 may have batteries, 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the batteries of Yan to the display device of Escuti as modified by Lee because the device could be operating wirelessly and without the need to be plugged in at all times (KSR).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jamali (U.S. Pub. No. 2022/0026720) teaches a display device having optical assembly.
Lu (U.S. Pub. No. 2020/0033693) teaches a varifocal system using hybrid tunable LC lenses.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.